OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be affirmed, with costs.
*1100The intervenors lacked standing to bring a motion to vacate the default judgment. “To seek relief from a judgment or order, all that is necessary is that some legitimate interest of the moving party will be served and that judicial assistance will avoid injustice” (Oppenheimer v Westcott, 47 NY2d 595, 602 [1979] [internal quotation marks and citation omitted]). Here, however, the intervenors did not meet the second prong of that test because they failed to identify any facts that give rise to a claim that injustice of any kind would be avoided by vacating the judgment (cf. Bond v Giebel, 101 AD3d 1340, 1342-1343 [3d Dept 2012], appeal dismissed, lv dismissed 21 NY3d 884 [2013]; Lane v Lane, 175 AD2d 103, 105-106 [2d Dept 1991]).
Chief Judge Lippman and Judges Read, Pigott, Rivera, Abdus-Salaam, Stein and Fahey concur.
Order, insofar as appealed from, affirmed, with costs, in a memorandum.